U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10‑Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000‑14209 FIRSTBANK CORPORATION (Exact name of registrant as specified in its charter) Michigan (State of Incorporation) 38-2633910 (I.R.S. Employer Identification No.) 311 Woodworth Avenue Alma, Michigan (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (989) 463-3131 Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Common stock outstanding at April 30, 2010: 7,755,454 shares. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements (UNAUDITED) Page 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Page 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk Page 14 Item 4. Controls and Procedures Page 15 PART II. OTHER INFORMATION Item 5. Other Information Page 15 Item 6. Exhibits Page 15 SIGNATURES Page 16 EXHIBIT INDEX Page 17 2 Item 1: Financial Statements (UNAUDITED) FIRSTBANK CORPORATION CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2009 (Dollars in thousands) UNAUDITED March 31, December 31, ASSETS Cash and due from banks $ 22,906 $ 27,254 Short term investments 80,111 Total Cash and Cash Equivalents Trading account securities 32 Securities available for sale Federal Home Loan Bank stock Loans held for sale 578 Loans, net of allowance for loan losses of $20,121 at March 31, 2010 and $19,114 at December 31, 2009 Premises and equipment, net Acquisition goodwill Other intangibles Other Real Estate Owned Accrued interest receivable and other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS EQUITY LIABILITIES Deposits: Non-interest bearing accounts $ 155,896 $ 164,333 Interest bearing accounts: Demand Savings Time 547,515 555,202 Total Deposits Securities sold under agreements to repurchase and overnight borrowings Federal Home Loan Bank advances Subordinated Debentures Accrued interest and other liabilities 10,002 10,657 Total Liabilities SHAREHOLDERS EQUITY Preferred stock; no par value, 300,000 shares authorized, 33,000 issued Common stock; 20,000,000 shares authorized, 7,750,159 shares issued and outstanding (7,730,241 at December 31, 2009 ) Retained earnings (accumulated deficit) Accumulated other comprehensive income 598 Total Shareholders Equity TOTAL LIABILITIES AND SHAREHOLDERS EQUITY $ $ See notes to consolidated financial statements. 3 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF INCOME MARCH 31, 2 (Dollars in thousands except per share data) UNAUDITED Three Months Ended March 31, Interest Income: Interest and fees on loans $ 17,021 $ 17,624 Securities Taxable Exempt from Federal Income Tax Short term investments 53 30 Total Interest Income Interest Expense: Deposits FHLB advances and other Subordinated Debt 442 Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after provision for loan losses Non-interest Income: Gain on sale of mortgage loans Service charges on deposit accounts 1,097 Gain/(loss) on trading account securities 23 Gain/(loss) on securities, including other than temporary impairment 55 Mortgage servicing, net of amortization 126 Other 593 279 Total Non-interest Income Non-interest Expense: Salaries and employee benefits Occupancy and equipment Amortization of intangibles FDIC insurance premium Other Total Non-interest Expense Income before federal income taxes 670 Federal income taxes 11 NET INCOME $ 659 Preferred stock dividends and accretion of discount on preferred stock NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ COMPREHENSIVE INCOME Net Income $ 659 $ 1,513 Change in unrealized gain on securities, net of tax and reclassification effects ) ( ) TOTAL COMPREHENSIVE INCOME $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ Dividends Per Share $ $ See notes to consolidated financial statements. 4 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOW FOR THE THREE MONTHS ENDED
